          Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Joan Wolf,                                        No. CV-19-04989-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Discover Financial Services Incorporated,
13                   Defendant.
14
15            Pending before the Court are pro se Plaintiff’s Motion for Reconsideration (Doc.
16   103) and Motion to File a Late Response (Doc. 106), and Defendant’s Request for
17   Summary Disposition (Doc. 114). For the following reasons, the Motion for
18   Reconsideration is DENIED, the Motion to File a Late Response is GRANTED, and the
19   Request for Summary Disposition is DENIED.
20   I.       BACKGROUND
21            On June 29, 2020, at 2:40 p.m., Plaintiff sent an email to chambers, copying
22   opposing counsel, notifying the Court that the parties had a discovery dispute. (See Doc.
23   82). The deadline to complete discovery was June 29, 2020. (Doc. 57). Plaintiff sent her
24   email on the day that discovery closed, and the Court’s Rule 16 Order clearly states that
25   “‘last minute’ or ‘eleventh hour’ discovery . . . will be met with disfavor.” (Doc. 30 at 2
26   n.2). Thus, the Court issued its June 30, 2020 Order declining to hear the last-minute
27   discovery dispute. (Doc. 82 at 2).
28            On August 24, 2020, Plaintiff submitted motions to compel to the Court seeking “to
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 2 of 9



 1   compel Defendant . . . to produce outstanding document requests,” (Doc. 87 at 1), and
 2   seeking the underlying documents listed on privilege logs produced by Defendant, (Doc.
 3   89 at 4–6). Plaintiff’s motions also sought “relief from the Order of this Court dated June
 4   30, 2020.” (Doc. 87 at 2).
 5          On August 28, 2020, Defendant filed a Motion for Summary Judgment (Doc. 92).
 6   Plaintiff then filed a Motion for Extension of Time to File a Response (Doc. 99), which the
 7   Court granted on September 30, 2020. (See Doc. 101). In granting Plaintiff’s Motion for
 8   Extension of Time to File a Response, the Court set the deadline for Plaintiff’s Response
 9   to October 29, 2020 and warned Plaintiff that there would be no further extensions of time.
10   (See id. at 2).
11          In its October 6, 2020 Order, the Court denied Plaintiff’s motions to compel and
12   denied “relief from the Order of this Court dated June 30, 2020.” The Court found, among
13   other things, that the motions to compel and for relief were untimely. (See Doc. 102 at 2–
14   5). On October 19, 2020, Plaintiff filed a Motion for Reconsideration (Doc. 103).
15          Plaintiff then failed to submit her response to the Motion for Summary Judgment
16   by October 29, 2020. On November 20, 2020, Plaintiff filed a Motion to File a Late
17   Response to Motion for Summary Judgment (Doc. 106) and a Proposed Response to
18   Motion for Summary Judgment (Doc. 107). Defendant filed a Response in Opposition and
19   a Request for Summary Disposition (Doc. 114).
20   II.    MOTION FOR RECONSIDERATION
21          A motion for reconsideration can be considered under either: (i) FRCP 54(b), which
22   allows courts to revise “any order or other form of decision, however designated, which
23   adjudicates fewer than all the claims or the right and liabilities of fewer than all the parties
24   . . . before the entry of judgment . . .”; or (ii) the Court’s inherent common-law authority
25   “to rescind an interlocutory order over which it has jurisdiction . . . .” See Motorola, Inc. v.
26   J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 583 (D. Ariz. 2003) (citing Los Angeles
27   v. Santa Monica Baykeeper, 254 F.3d 882, 887 (9th Cir. 2001)) (examining motion for
28   reconsideration of a discovery order under FRCP 54(b) and inherent authority rather than


                                                  -2-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 3 of 9



 1   FRCP 59 or FRCP 60(b)). While the common law and Rule 54(b) may provide distinct
 2   sources for the Court’s authority to reconsider its rulings, it appears that the approach
 3   should be the same under both. Cf. Souza v. Ashcroft, No. C00–4246MMC, 2001 WL
 4   823816, at *3 (N.D. Cal. July 16, 2001), aff’d, 52 F. App’x 40 (9th Cir. 2002) (treating
 5   both sources as providing equivalent basis for reconsidering an interlocutory order).
 6          Motions for reconsideration should be granted only in rare circumstances.
 7   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). “The Court
 8   will ordinarily deny a motion for reconsideration of an Order absent a showing of manifest
 9   error or a showing of new facts or legal authority that could not have been brought to its
10   attention earlier with reasonable diligence.” Local Rule Civ. 7.2(g)(1); see also Motorola,
11   215 F.R.D. at 586 (analyzing a motion for reconsideration). Mere disagreement with a
12   previous order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels
13   Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration “may not
14   be used to raise arguments or present evidence for the first time when they could reasonably
15   have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
16   877, 890 (9th Cir. 2000). “Absent good cause shown, any motion for reconsideration shall
17   be filed no later than fourteen (14) days after the date of the filing of the Order that is the
18   subject of the motion.” Local Rule Civ. 7.2(g)(2). The good cause standard primarily
19   considers the diligence of the party filing the untimely motion. See Johnson v. Mammoth
20   Recreation, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
21          Plaintiff argues that her motion for reconsideration should be granted for several
22   reasons. First, Plaintiff asserts that the Court erred in finding her discovery motions, filed
23   after discovery closed, untimely because “Motions to Compel, can be filed when a party
24   does not receive discovery by the deadline and not just prior to a deadline.” (Doc. 103 at
25   3). Further, Plaintiff argues that there is no federal or state rule dictating a time limit for
26   filing a motion to compel, and that the “untimely” standard is a subjective one. (See id.).
27          The Federal Rules of Civil Procedure and the Local Rules of this district do not
28   specify a time limit for filing a motion to compel, so the Court must determine a reasonable


                                                  -3-
         Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 4 of 9



 1   time for a party to bring a motion to compel. In its Rule 16 Order, the Court made clear
 2   that all discovery, including “discovery necessitated by the Court’s ruling on any discovery
 3   disputes” must be completed before the discovery deadline. (Doc. 30 at 2 n.2). Thus, in its
 4   October 6, 2020 Order, the Court determined that bringing a motion to compel nearly two
 5   months after the discovery deadline was unreasonable, so Plaintiff’s motions to compel
 6   were denied. (See Doc. 102); see also V5 Techs. v. Switch, Ltd., 332 F.R.D. 356, 360 (D.
 7   Nev. 2019) (“Untimeliness is sufficient ground, standing alone, to deny a discovery
 8   motion.”); Sequoia Prop. v. United States, 203 F.R.D. 447, 450 (E.D. Cal. 2001) (motion
 9   to compel filed after deadline set in pretrial scheduling order was denied as untimely).
10   Plaintiff has shown, and the Court finds, no reason to characterize this determination as
11   manifest error.1
12           Plaintiff additionally asserts that the Court did not examine the proper facts when
13   ruling on her motions to compel. (See Doc. 103 at 2–5). Plaintiff’s Motion for
14   Reconsideration references her “debilitating, chronic illness” and restrictions imposed by
15   COVID-19 when discussing her untimely motions to compel, but then states that her illness
16   and COVID-19 “did not interfere with the progress of the case” or her ability to file her
17   motions to compel. (See Doc. 103 at 4). Instead, Plaintiff asserts that Defendant’s
18   unforeseeable “abuse of the discovery process” prompted her untimely filing. (See id. at
19   5). Yet, Plaintiff also states that “[p]rior to the discovery deadline of June 29, 2020, Plaintiff
20   advised [Defendant] on approximately three separate occasions[] the intent to file motions
21   to compel, which all prompted the Defendant to schedule the ‘meet and confers’ the parties
22   held.” (Id. at 4). Thus, it appears that Plaintiff foresaw the possibility of needing to involve
23   the Court in the discovery process well before the deadline. However, rather than timely
24   file any motions to compel with the Court, Plaintiff waited until nearly two months after
25   the discovery deadline to file her motions to compel. Plaintiff has, therefore, failed to show
26   1
       Plaintiff cites a case from the Fourth Circuit, Mut. Fed. Sav. & Loan Ass’n v. Richards &
     Assocs., Inc., 872 F.2d 88, 92 (4th Cir. 1989), in which an eleventh-hour discovery motion
27   was granted. However, the Richards & Assocs. court allowed the eleventh-hour discovery
     based, in part, on a finding of bad faith and stalling by the opposing party that caused
28   prejudice to the party seeking discovery. See id. at 93. No such finding has been made in
     this case, so the Fourth Circuit’s reasoning is inapplicable to the instant analysis.

                                                   -4-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 5 of 9



 1   new facts or legal authority that could not have been brought to the Court’s attention earlier
 2   with reasonable diligence to justify granting a motion for reconsideration. See Local Rule
 3   Civ. 7.2(g)(1).
 4          Plaintiff further notes that the Court requested parties email chambers, rather than
 5   call, when reporting a discovery dispute. (See Doc. 103 at 2–3). Plaintiff argues this change
 6   caused a delay in her reporting a discovery dispute from the morning of the discovery
 7   deadline to the afternoon of the discovery deadline. (See id.). While this change does not
 8   seem to address the motions to compel at issue, the Court notes that any delay in reporting
 9   her discovery dispute caused by the need to email chambers rather than call was not a
10   ground upon which the Court declined to hear the parties’ discovery dispute or denied
11   Plaintiff’s motions to compel.
12          Because Plaintiff has failed to make “a showing of manifest error or a showing of
13   new facts or legal authority that could not have been brought to its attention earlier with
14   reasonable diligence,” the Court will deny her motion for reconsideration. Local Rule Civ.
15   7.2(g)(1); see also Motorola, 215 F.R.D. at 586 (analyzing a motion for reconsideration).
16   III.   REQUEST FOR SUMMARY DISPOSITION
17          Local Rule of Civil Procedure 7.2(i) provides that if a party, “does not serve and file
18   the required answering memoranda . . . such non-compliance may be deemed a consent to
19   the . . . granting of the motion and the Court may dispose of the motion summarily.” Parker
20   v. Shaw & Lines, LLC, No. CV09-2003-PHX-JAT, 2010 WL 1640963, at *1 (D. Ariz. Apr.
21   20, 2010) (quoting LRCiv. 7.2(i)). The Ninth Circuit, however, has held that Federal Rule
22   of Civil Procedure 56, which governs summary judgment, “prohibit[s] the grant of
23   summary judgment ‘by default even if there is a complete failure to respond to the
24   motion.’” Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013); see also Martinez
25   v. Stanford, 323 F.3d 1178, 1182–83 (9th Cir. 2003) (holding that a district court may not
26   grant a motion for summary judgment by default because a party failed to respond to the
27   motion for summary judgment). When a situation arises where a local rule conflicts with a
28   federal rule, as is the case here, the local rule “cannot provide a valid basis for granting a


                                                 -5-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 6 of 9



 1   motion for summary judgment.” Heinemann, 731 F.3d at 917. Therefore, Defendant’s
 2   Request for Summary Disposition based on Local Rule of Civil Procedure 7.2(i) (Doc.
 3   114) will be denied.
 4   IV.    MOTION TO FILE A LATE RESPONSE
 5          When a party fails to timely act, a court may extend the time to act for good cause
 6   if that party failed to act as a result of excusable neglect. See Fed. R. Civ. P. 6(b)(1)(B).
 7   “[I]t is clear that ‘excusable neglect’ under Rule 6(b) is a somewhat ‘elastic concept’ and
 8   is not limited strictly to omissions caused by circumstances beyond the control of the
 9   movant.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392
10   (1993) (footnotes and citations omitted). “To determine whether a party’s failure to meet a
11   deadline constitutes ‘excusable neglect,’ courts must apply a four-factor equitable test,
12   examining: (1) the danger of prejudice to the opposing party; (2) the length of the delay
13   and its potential impact on the proceedings; (3) the reason for the delay; and (4) whether
14   the movant acted in good faith.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261
15   (9th Cir. 2010) (citations omitted). Rule 6(b)(1)(B), “like all the Federal Rules of Civil
16   Procedure, is to be liberally construed to effectuate the general purpose of seeing that cases
17   are tried on the merits.” Id. at 1258–59 (internal quotation marks and citations omitted).
18          Because, under Ninth Circuit precedent, the Court cannot grant a request for
19   summary disposition on a motion for summary judgment, see supra Part III, the question
20   at issue is whether the Court will consider Plaintiff’s response or consider the merits of
21   Defendant’s Motion for Summary Judgment without the benefit of full briefing. The
22   analysis in this case is close, but because the instant issue is whether a response to a motion
23   for summary judgment can be filed, Plaintiff’s Motion to File a Late Response will be
24   granted.
25          First, there is minimal to no prejudice to Defendant. Additional costs of litigation
26   that result from a party’s failure to timely respond and the potential—rather than the
27   actual—loss of a victory due to a party’s failure to respond do not constitute cognizable
28   forms of prejudice, especially in light of the fact that cases should be decided on the merits


                                                  -6-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 7 of 9



 1   when possible. Evangelista v. Just Energy Mktg. Corp., No. SACV1702270CJCSSX, 2018
 2   WL 4849673, at *3 (C.D. Cal. July 9, 2018). Further, even if a late response is allowed, an
 3   opposing party is not prejudiced if that party is given an opportunity to reply. See New
 4   Hampshire Ins. Co. v. Blaze Const. Inc., 28 F.3d 107 (9th Cir. 1994). This factor favors
 5   Plaintiff.
 6          Second, delay was not excessive in the context of a motion for summary judgment.
 7   The Court set the deadline for Plaintiff’s response at October 29, 2020. (Doc. 101). Plaintiff
 8   filed her proposed response on November 20, 2020, (Doc. 107), which means Plaintiff filed
 9   her proposed response 22 days after the response deadline. A twenty-two-day delay does
10   not alone justify denying a motion to file a late response to a motion for summary judgment
11   under Rule 6(b)(1)(B). See Bateman, 231 F.3d at 1225 (finding a nearly-one-month delay
12   “not long enough to justify denying relief”); Evangelista, 2018 WL 4849673, at *3
13   (concluding delay of twenty-five days weighed in favor of granting relief); Gibbs v.
14   Warden Asuncion, No. CV 18-755-CJC(E), 2018 WL 6074521, at *2 (C.D. Cal. Apr. 18,
15   2018) (finding delay of over a month was “insubstantial” and weighed in favor of finding
16   excusable neglect). Indeed, Defendant did not show this twenty-two-day delay has had any
17   significant effect on the progress of this case. See Bateman, 231 F.3d at 1225. This factor
18   also favors Plaintiff.
19          Third, the reason for delay does not preclude a finding of excusable neglect. Plaintiff
20   asserts that she failed to timely respond because she had to “reedit” her response when the
21   Court granted neither her motion to compel nor her motion for reconsideration prior to the
22   response deadline. (See Doc. 106 at 7–8). In its September 30, 2020, Order, however, the
23   Court noted that the outstanding motions were not a proper basis for delay. (Doc. 101 at
24   1). But “[t]he right way, under Pioneer, to decide cases involving” the failure to comply
25   with federal rules, including deadlines, “is with an ‘elastic concept’ equitable in nature, not
26   with a per se rule.” See Pincay v. Andrews, 389 F.3d 853, 858–60 (9th Cir. 2004) (en banc)
27   (citation omitted) (holding that district court was within its discretion to grant relief under
28   the same factor test as required by Rule 6(b)(1)(B) while recognizing that the excuse


                                                  -7-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 8 of 9



 1   presented there, “[the] failure to read an applicable rule[,] is one of the least compelling
 2   excuses that can be offered”). Even an attorney’s near-month-long delay in filing a
 3   response to summary judgment “based on his recovery from jet lag and the time it took to
 4   sort through the mail that had accumulated while he was away” has been excused. See
 5   Bateman, 231 F.3d at 1223, 1225; see also Ahanchian, 624 F.3d at 1262 (concluding that
 6   “a calendaring mistake caused by the failure to apply a clear local rule,” while an
 7   admittedly “weak justification for . . . delay,” constituted excusable neglect). The Court
 8   likewise finds that Plaintiff’s incorrect belief that her motions would be granted prior to
 9   the deadline does not preclude a finding of excusable neglect.
10          Finally, the Court does not find bad faith here. The good faith analysis under Rule
11   6(b)(1)(B) looks to “whether the failure to file in a timely fashion was ‘in bad faith or [in
12   an attempt] to obtain any advantage.’” Goens v. Adams & Assocs., Inc., No.
13   216CV00960TLNKJN, 2018 WL 263896, at *4 (E.D. Cal. Jan. 2, 2018) (alteration in
14   original) (citation omitted); see Ahanchian, 624 F.3d at 1262; see also Pincay, 389 F.3d at
15   861 (Berzon, J., concurring) (“The good faith consideration goes to the absence of tactical
16   or strategic motives, not to the degree of negligence.”). Plaintiff claims that her failure to
17   timely file was not the result of bad faith but instead because she had to edit her response
18   when the Court had not granted her motions to compel and for reconsideration by the
19   response deadline. (See Doc. 106 at 7–8). While the Court noted that the outstanding
20   motions were not a proper basis for delay, (Doc. 101 at 1), it does not appear that Plaintiff’s
21   delay in this case was to gain a tactical advantage, but instead was the result of poor
22   judgment and negligence.
23          Plaintiff argues, and Defendant does not dispute, that once she realized her motions
24   would not be granted before the response deadline, it took Plaintiff 21 days to edit and
25   submit her response. (See Doc. 106 at 7–8); (see also Doc. 114 at 4–5). This means Plaintiff
26   could have completed her response on time had she begun her edit when the Court issued
27   its September 30, 2020 Order. (See Doc. 101). Plaintiff’s delay in preparing her response
28   under the belief that she would receive a favorable outcome in her motions certainly


                                                  -8-
      Case 2:19-cv-04989-JAT Document 115 Filed 01/07/21 Page 9 of 9



 1   displays poor judgment and negligence but does not appear to be the result of an attempt
 2   to gain a tactical advantage over Defendant. Additionally, Defendant does not argue that
 3   any advantage was gained by this delay, other than a “de facto three-week extension of
 4   time.” (See Doc. 114 at 7). In short, while Plaintiff should have understood that the outcome
 5   of her motions to compel and for reconsideration would not alter the response deadline, the
 6   facts here simply do not appear to rise to the level of bad faith. See Bateman, 231 F.3d at
 7   1225.
 8           While it is a close question, because the Court may not grant a request for summary
 9   disposition on a motion for summary judgment, the equities favor Plaintiff. Therefore, her
10   Motion to File a Late Response (Doc. 106) will be granted.
11   V.      CONCLUSION
12           Based on the foregoing,
13           IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 103) is
14   DENIED.
15           IT IS FURTHER ORDERED that Plaintiff’s Motion to File a Late Response (Doc.
16   106) is GRANTED, and Defendant’s Request for Summary Disposition (Doc. 114) is
17   DENIED.
18           IT IS FURTHER ORDERED directing the Clerk’s Office to file Plaintiff’s
19   Proposed Response in Opposition to Defendant’s Motion for Summary Judgment (lodged
20   at Doc. 107).
21           IT IS FURTHER ORDERED that Defendant may file a reply in support of its
22   motion for summary judgment by January 22, 2021.
23           Dated this 7th day of January, 2021.
24
25
26
27
28


                                                 -9-
